2:19-cv-01856-DCN      Date Filed 06/19/20     Entry Number 55       Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

   UNITED PROPERTY & CASUALTY             )
   INSURANCE,                             )
                                          )
                     Plaintiff,           )
                                          )                No. 2:19-cv-01856-DCN
               vs.                        )
                                          )                       ORDER
   ALLEN P. COUTURE,                      )
                                          )
                     Defendant.           )
   _______________________________________)

          This matter is before the court on defendant Allen P. Couture’s (“Couture”)

   motion for attorney’s fees. ECF No. 46. For the reasons set forth below, the court denies

   Couture’s motion.

                                      I. BACKGROUND

          UPC issued a homeowner’s insurance policy (“Policy”) to Couture providing

   coverage related to Couture’s primary residence located at 1344 Winterberry Avenue,

   Goose Creek, South Carolina (“Residence”), for the policy period October 15, 2018

   through October 15, 2019. ECF No. 1-1. On his application, Couture responded to

   “Prequalification Question #7” that the Residence did not have any pre-existing damage.

   ECF No. 25-2 at 4. Prior to purchasing the Residence, an inspection was performed that

   found multiple issues with the Residence including damage to the subfloor in multiple

   locations and leaking that impacted the shut-off valve. ECF No. 5-1. The seller of the

   Residence fixed those issues as requested by Couture, and upon re-inspection all water

   leaks were fixed in a manner deemed to be “satisfactory.” ECF No. 5-2.




                                               1
2:19-cv-01856-DCN       Date Filed 06/19/20      Entry Number 55        Page 2 of 7




          On March 17, 2019, Couture became aware of a water leak in the washing

   machine water supply line in the laundry room that caused significant water damage to

   kitchen cabinets, the subfloor in laundry room, and laundry room walls. As a result,

   Couture filed a claim under the Policy. ECF No. 24 at 2. On March 22, 2019, UPC sent

   a third-party field adjuster, Mike Howell, to perform a physical inspection of the

   Residence on its behalf, at which time he created a photo report to document the damage

   that occurred at the Residence (“unredacted photo report”). After receiving the

   unredacted photo report from Mike Howell, UPC denied the claim via a letter dated April

   4, 2019. ECF No. 24-1. On April 9, 2019, UPC sent Couture a letter cancelling the

   Policy due to a material misrepresentation of fact. ECF No. 24-2. On April 19, 2019,

   counsel for Couture issued a letter to UPC disputing a material misrepresentation and

   requesting additional information related to the denial of the claim and the cancellation of

   the policy. ECF 25-4. On May 2, 2019, UPC issued a second letter explaining why the

   claim was denied. ECF No. 24-3. After the parties communicated about whether

   additional information was going to be provided by UPC to Couture regarding the denial

   of the insurance claim, ECF No. 25-6, UPC issued a third letter to Couture explaining the

   reason for the denial of the insurance claim on May 30, 2019, ECF No. 25-7.

          On June 28, 2019, UPC brought suit against Couture for a declaratory judgment

   on the denial of the claim. ECF No. 1. On August 8, 2019, Couture answered the

   complaint and brought a counterclaim against UPC alleging breach of contract, bad faith,

   and negligence. ECF No. 5. On August 16, 2019, Couture served Requests for

   Production (“RFP”) on UPC. ECF No. 24-7. On September 27, 2019, UPC responded to




                                                2
2:19-cv-01856-DCN        Date Filed 06/19/20     Entry Number 55       Page 3 of 7




   Couture’s RFP.1 On October 21, 2019, Couture sent a good faith letter to UPC (“first

   Rule 11 letter”) in order to address alleged deficient responses and objections raised by

   UPC’s responses to the RFP. ECF No. 24-8. UPC then provided a supplemental

   response to Couture’s RFP, an amended privilege log, and a letter explaining its

   responses on November 15, 2019. ECF No. 24-9; ECF No. 24-11; ECF No. 24-12. On

   December 6, 2019, Couture sent another good faith letter to UPC (“second Rule 11

   letter”) in order to address alleged deficient responses and objections raised by UPC’s

   supplemental responses to the RFP. ECF No. 24-13. On December 20, 2019, UPC

   provided Couture with a letter that it had sufficiently answered all questions and would

   not be providing any more discovery responses. ECF No. 24-14.

            On January 13, 2020, Couture filed his motion to compel. ECF No. 24. On

   January 27, 2020, UPC responded to Couture’s motion to compel. ECF No. 25. On

   February 3, 2020, Couture replied to UPC’s response, ECF No. 27, to which UPC filed a

   supplemental response and a motion for protective order on February 11, 2020. ECF No.

   31. On March 3, 2020, UPC filed a motion for protective order and motion to quash.

   ECF No. 33. Couture responded to UPC’s motion for protective order and motion to

   quash on April 7, 2020. ECF No. 39. On May 7, 2020, the court held a telephonic

   hearing on Couture’s motion to compel and UPC’s motion for protective order and

   motion to quash. On May 11, 2020, the court issued an order granting in part, denying in

   part, and withholding ruling in part until documents requested are submitted for an in

   camera review by the court Couture’s motion to compel, denying UPC’s motion for

   protective order, and finding as moot UPC’s motion to quash. ECF No. 45. On May 19,



   1
       UPC’s initial response to Couture’s RFP was not provided to the court.
                                                3
2:19-cv-01856-DCN       Date Filed 06/19/20       Entry Number 55         Page 4 of 7




   2020, UPC submitted the requested documents to the court for in camera review. On

   June 1, 2020, the court granted in part Couture’s motion to compel. ECF No. 51. On

   May 21, 2020, Couture filed this motion for attorney’s fees. ECF No. 46. On June 4,

   2020, UPC responded, ECF No. 52, to which Couture replied on June 10, 2020, ECF No.

   54. This motion is now ripe for the court’s review.

                                        II. STANDARD

          Rule 37(a)(5)(A) of the Federal Rules of Civil Procedure provides that:

          If [a] motion [to compel discovery] is granted—or if the disclosure or
          requested discovery is provided after the motion was filed—the court must
          . . . require the party whose conduct necessitated the motion, or the party
          or attorney advising that conduct, or both to pay the movant’s reasonable
          expenses incurred in making the motion, including attorney’s fees.

   However, the court must not order payment of expenses if the opposing party’s

   nondisclosure, response, or objection was substantially justified or other circumstances

   make an award of expenses unjust. Fed. R. Civ. P. 37(a)(5)(A)(ii)–(iii). “If the motion

   [to compel] is granted in part and denied in part, the court may . . . after giving an

   opportunity to be heard, apportion the reasonable expenses for the motion.” Fed. R. Civ.

   P. 37(a)(5)(C); see also Stephenson v. Pfizer Inc., 2014 WL 3385213, at *2 (M.D.N.C.

   July 9, 2014) (“Rule 37(a)(5)(C) effectively incorporates the substantive standards of

   Rule 37(a)(5)(A), in that expenses of a discovery motion may be imposed upon a party

   ordered to produce discovery where that party’s conduct necessitated the motion unless

   the nondisclosure or objection was substantially justified or other circumstances make an

   award of expenses unjust.” (internal citation and quotation marks omitted)).




                                                 4
2:19-cv-01856-DCN       Date Filed 06/19/20       Entry Number 55         Page 5 of 7




                                       III. DISCUSSION

          As a threshold issue, the court must determine which section of Rule 37(a)(5)

   applies to this motion. Couture argues that because the court granted his motion to

   compel, the court now must award him reasonable attorney’s fees under Rule

   37(a)(5)(A). ECF No. 46 at 2. UPC contends that because the motion to compel was

   granted in part and denied in part, the court may grant attorney’s fees but is not required

   to do so, pursuant to Rule 37(a)(5)(C). ECF No. 52 at 3. The court granted in part and

   denied in part Couture’s motion to compel. ECF No. 45, ECF No. 52. Therefore, the

   court finds that Rule 37(a)(5)(C) governs this motion for attorney’s fees and that it has

   discretion whether to award Couture expenses.

          The court’s finding that Rule 37(a)(5)(C) applies to this motion as opposed to

   Rule 37(a)(5)(A) is not a distinction without a difference. Rule 37(a)(5)(A) explicitly

   allows for the awarding of attorney’s fees, while Rule 37(a)(5)(C) only allows for

   reasonable expenses. Standard judicial tools for interpretation of the Federal Rules of

   Civil Procedure include interpretation by negative implication and the plain meaning of

   language. See Keene Corp. v. United States, 508 U.S. 200, 208 (1993). The presence of

   the phrase “attorney’s fees” in both subsections (A) and (B) in Rule 37(a)(5) as an

   allowable monetary award coupled with the phrase’s absence in subsection (C) in Rule

   37(a)(5) indicates to the court that compensation for attorney’s fees was not intended

   under Rule 37(a)(5). See Bates v. United States, 522 U.S. 23, 29 (1997) (holding that

   when interpreting federal rules courts should “ordinarily resist reading words or elements

   into a [federal rule] that do[es] not appear on its face”); United States v. Serafini, 826

   F.3d 146, 149 (4th Cir. 2016) (explaining that where particular language is included in



                                                 5
2:19-cv-01856-DCN       Date Filed 06/19/20       Entry Number 55        Page 6 of 7




   one section but is omitted it in another section of the same rule, it is generally presumed

   that the drafter acts “intentionally and purposely in the disparate inclusion or

   exclusion.”). Other district courts in this circuit have distinguished between the granting

   of attorney’s fees under Rule 37(a)(5)(A) and granting of reasonable expenses under Rule

   37(a)(5)(C). EEOC v. Bardon, Inc., 2010 WL 989051, at *3 (D. Md. Mar. 12, 2010)

   (“Because the term ‘attorney’s fees’ is explicit in subsections (A) and (B) but not in (C),

   the Court must presume that attorney’ fees are not permissible ‘expenses’ under

   subsection (C). The plain reading of the statute mandates this result.”); see also Raynor

   v. G4S Secure Sols. (USA) Inc., 327 F. Supp. 3d 925, 950 (W.D.N.C. 2018), aff’d, 805 F.

   App’x 170 (4th Cir. 2020) (differentiating and distinguishing between attorney’s fees

   under Rule 35(a)(5)(A) and expenses under Rule 35(a)(5)(C) because “the plain language

   of Rule 37(a)(5)[(C)] only permits an award of ‘reasonable expenses. . .’”).

          As such, the court finds that a plain-language interpretation shows that attorney’s

   fees are not awardable under Rule 37(a)(5)(C). In this instance, Couture only submitted

   an award related to attorney’s fees. ECF No. 46-1. Because the court is not permitted to

   grant attorney’s fees to Couture under this motion pursuant to Rule 37(a)(5)(C), the court

   denies Couture’s motion.




                                                 6
2:19-cv-01856-DCN       Date Filed 06/19/20     Entry Number 55        Page 7 of 7




                                     IV. CONCLUSION

           For the reasons set forth above, the court denies Couture’s motion for attorney’s

   fees.

           AND IT IS SO ORDERED.




                                                DAVID C. NORTON
                                                UNITED STATES DISTRICT JUDGE



   June 19, 2020
   Charleston, South Carolina




                                                7
